                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

    BRYAN KANU,                                 :      Case No. 1:18-cv-38
        Plaintiff,                              :
                                                :      District Judge Timothy S. Black
    vs.                                         :      Magistrate Judge Stephanie K. Bowman
                                                :
    SIEMENS PLM, et al.,                        :
                                                :
           Defendants.                          :

            ORDER ADOPTING THE REPORT AND RECOMMENDATION

          This civil case is before the Court pursuant to the Order of General Reference to

United States Magistrate Judge Stephanie K. Bowman. Pursuant to such reference, the

Magistrate Judge reviewed the relevant pleading and, on March 8, 2019, submitted a

Report and Recommendation (Doc. 19), recommending that Plaintiff’s motion for

reconsideration and relief from judgment (Doc. 18) be denied. Plaintiff filed objections

to the Report and Recommendation on March 18, 2019. (Doc. 20).1



1
  “The filing of objections provides the district court with the opportunity to consider the specific
contentions of the parties and to correct any errors immediately.” United States v. Walters, 638
F.2d 947, 950 (6th Cir. 1981) (emphasis added). “A party’s objections are not sufficiently
specific if they merely restate the claims made in the initial petition, ‘disput[e] the correctness’ of
a report and recommendation without specifying the findings purportedly in error, or simply
‘object[ ] to the report and recommendation and refer[ ] to several of the issues in the case.’”
Bradley v. United States, No. 18-1444, 2018 WL 5084806, at *3 (6th Cir. Sept. 17,
2018) (quoting Miller v. Currie, 50 F.3d 373, 380 (6th Cir. 1995)). In other words, “[t]he filing
of vague, general, or conclusory objections does not meet the requirement of specific objections
and is tantamount to a complete failure to object.” Cole v. Yukins, 7 F. App’x 354, 356 (6th Cir.
2001). Here, because Plaintiff’s general objections merely reassert the same arguments
previously raised, Plaintiff fails to provide “specific written objections” to the Report and
Recommendations. Fed. R. Civ. P. 72(b)(2) (emphasis added). Moreover, upon de novo review,
the Court finds that the Magistrate Judge’s recommendations are thorough and accurate, and,
accordingly, Plaintiff’s objections are overruled.
      As required by 28 U.S.C. § 636(b) and Fed. R. Civ. P. 72(b), the Court has

reviewed the comprehensive findings of the Magistrate Judge and considered de novo all

of the filings in this matter. Upon consideration of the foregoing, the Court determines

that the Report and Recommendation (Doc. 19) should be, and is hereby, adopted in its

entirety. Accordingly:

      1.      Plaintiff’s objections to the Report and Recommendations (Doc. 20) are
              OVERRULED;

      2.      The Report and Recommendation (Doc. 19) is ADOPTED;

      3.      Plaintiff’s motions to for reconsideration and relief from judgment (Doc.
              18) is DENIED;

      4.      Any future motions in which Plaintiff attempts to relitigate issues
              previously decided may be summarily denied; and

      5.      Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an appeal
              of this Order would not be taken in good faith and, therefore, this Court
              DENIES Petitioner leave to appeal in forma pauperis.

      IT IS SO ORDERED.

Date: 8/29/2019                                                 s/ Timothy S. Black
                                                            Timothy S. Black
                                                            United States District Judge




                                             2
